18 N.Y.3d 829 (2011)
962 N.E.2d 255
938 N.Y.S.2d 833
2011 NY Slip Op 92169
REGIONAL ECONOMIC COMMUNITY ACTION PROGRAM, INC., Appellant,
v.
ENLARGED CITY SCHOOL DISTRICT OF MIDDLETOWN, Respondent.
Motion No: 2011-1299.
Court of Appeals of New York.
Submitted December 5, 2011.
Decided December 13, 2011.
*830 Motion by New York State School Boards Association, Inc. for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.